Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending in the instant application.
Receipt of response dated 1/7/21 and IDS dated 1/29/21 and 3/19/21 is acknowledgment.

The following rejection has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0044288 to Surber.
Claims
Instant claims require a method of preparing an inhalable formulation comprising micronizing imatinib particles, suspending the micronized imatinib particles in a solution; spray drying the suspended micronized imatinib particles. Instant dependent claim 2 recites the mass median aerodynamic diameter in the range of 0.5-5 microns. Claim 4 recites a water soluble excipient selected from the group consisting of leucine, dileucine, trileucine, trehalose, mannitol, citrate, and acetate; claim 5 recites a water soluble excipient selected from the group consisting of lecithin, distearylphosphatidylcholine (DSPC). Claim 6 recites that inhalable formulation contains 

Surber teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. Further, [0522] of Surber teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505], does not contain water. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
Thus Surber teaches several method of preparing inhalable imatinib formulations such as liquid nebulizing, aerosolized dry powder formulations and administration as solid, liquid, semi-solid, etc [0392]. Surber suggests fine particle are produced using solutions or suspension [0475, 0522], and further suggests spray drying [0503-0594]. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose one of the several method of preparing inhalable imatinib particles including the claimed method of suspending micronized particles and spray drying because Surber teaches each of the method of 
Further, Surber teaches milling the imatinib particles [0475], and further teaches spray drying solutions or suspensions so as to obtain dry powder of a particle size between 1-5 microns. Further, Surber teaches excipients i.e., citrate, mannitol, amino acids, lecithin, etc. Surber further teaches that the composition is effective in treating a variety diseases including the claimed PAH [0662], and shows that the particulate form (1 -5 micron MMAD) for effective delivery, bioavailability and safety/tolerability (example 7). 

Double Patenting
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/874111 in view of US 2015/0044288 to Surber. 
The copending claims of the above ‘111 application are directed to inhalable formulation comprising imatinib, in the form of a dry powder and further comprising at least one carrier. The composition of the copending claims is used for treating the same pulmonary cardiovascular conditions such as pulmonary arterial hypertension (PAH).  Copending claims recite that greater than 80% of imatinib is present in a crystal form. Copending claims are silent regarding the absence of amorphous forms, as required by 
Copending claims do not recite the instant claimed method of preparing the composition, particle sizes and excipients. However, both the instant and the copending claims are directed to an inhalable imatinib composition.
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. Paragraphs [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The process of spray drying is disclosed in [0503 and 0505]. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims to include the excipients of Surber i.e., citrate, mannitol, amino acids such as leucine for enhancing dispersion of the imatinib powder and further surface modifiers such as lecithin, so as to arrive at the instant claimed compositions. A skilled artisan would have been motivated to prepare the dry powder imatinib formulations by spray . 
This is a provisional nonstatutory double patenting rejection.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/874118 in view of US 2015/0044288 to Surber. 
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. 
[0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0522] teaches spray drying process 
[0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505], and does not contain water. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).

 been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims to include the excipients of Surber i.e., citrate, mannitol, amino acids such as leucine for enhancing dispersion of the imatinib powder and further surface modifiers such as lecithin, so as to arrive at the instant claimed compositions. A skilled artisan would have been motivated to prepare the dry powder imatinib formulations by spray drying a solution of imatinib as suggested by Surber because Surber teaches that the composition is effective in treating a variety diseases including the claimed PAH [0662], and further shows that the particulate form (1 -5 micron MMAD) for effective delivery, bioavailability and safety/tolerability (example 7). 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/874143 in view of US 2015/0044288 to Surber.
The copending claims in ‘143 application are directed to imatinib inhalable compositions comprising less than 5% amorphous particles, and less than 5% water. Both instant and copending claims recite the same particle size, and for the same treatment of PAH. Copending claims recite all of the claimed excipients and for treating the dry powder particles as that claimed in the instant application. Copending claims lack amorphous particles and water, thus meet instant claims 8-11.

Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 
Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the inhalable dry powder imatinib formulations of the copending claims that include imatinib particles, excipients i.e., citrate, mannitol, amino acids, lecithin, etc., by spray drying a solution/suspension of imatinib as suggested by Surber because Surber teaches that the composition is effective in treating a variety diseases including the claimed PAH [0662], and further shows that the particulate form (1 -5 micron MMAD) for effective delivery, bioavailability and safety/tolerability (example 7). Surber teaches several method of preparing such as liquid suspensions, aerosolized dry powder formulations etc., and particularly teaches .

This is a provisional nonstatutory double patenting rejection.	

Response to Arguments
6.	Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. 
	Applicants argue that instant imatinib particles are in suspension and not a solution when spray dried. Applicants argue that according to the instant specification “the use of a suspension in a spray dried formulations can “avoid the creation of amorphous or polymorphic imatinib content that may occur if dissolved in a solution (in an appropriate organic solvent or within an acidified aqueous solution) upon spray-drying, and retain the desired crystal structure, particle size, and low levels of amorphous content obtained before the micronization process”. Applicants’ argument are not persuasive because the above referenced portions only recite a mere possibility of “avoiding the creation of amorphous or polymorphic imatinib that may occur if dissolved in a solution”, with the instant suspension of imatinib particles. Further, the argument is not persuasive because instant claims do not negate the formation of amorphous or polymorphic imatinib. In any event, Surber not only teaches a solution but also a suspension for spray drying process so as to produce particles of 1-5 microns. 
	Applicants argue that maintaining a stable suspension and avoiding imatinib solubilization is not a trivial matter and can involve the manipulation of factors affecting imatinib solubility such as pH, ionic strength, and dispersing agents or surfactants. Applicants’ arguments are not persuasive argue that instant claims do not recite any specific pH or ionic strength, and even though claims 4 and 5 recite specific excipients, the same excipients (lecithin as dispersion enhancer)  have been recognized by Surber for preparing imatinib formulations. Surber teaches both imatinib and salt forms of imatinib throughout the disclosure [0009], and further emphasizes the importance of osmolality and pH of the composition [0013]. [0044] teaches the claimed excipients such as lactose as suitable carriers.

Applicants request reconsideration of the rejection in view of the arguments with respect to the teachings of Surber. However, Applicants’ arguments regarding the . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611